Name: Commission Regulation (EEC) No 1516/89 of 31 May 1989 amending Regulation (EEC) No 1751/84 laying down certain provisions for the application of Council Regulation (EEC) No 3599/82 on temporary importation arrangements
 Type: Regulation
 Subject Matter: health;  tariff policy
 Date Published: nan

 No L 148/50 Official Journal of the European Communities 1 . 6. 89 COMMISSION REGULATION (EEC) No 1516/89 of 31 May 1989 amending Regulation (EEC) No 1751/84 laying down certain provisions for the application of Council Regulation (EEC) No 3599/82 on temporary importation arrangements Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for Customs Procedures with Economic Impact, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3599/82 of 21 December 1982 on temporary importation arrangements ('), hereafter referred to as the basic Regulation, as amended by Regulation (EEC) No 1620/85 (2), and in particular Article 33 thereof, Whereas Commission Regulation (EEC) No 1751 /84 (3), as last amended by Regulation (EEC) No 3524/88 (4), laid down certain provisions for the application of Regulation (EEC) No 3599/82, and in particular those relating to goods temporarily imported in particular circumstances which have no economic effect and those concerning the exchange of information on temporary importation of goods by virtue of Articles 23 or 27 of the basic Regulation ; Whereas, as regards the application of Article 23 of the basic Regulation, experience has shown that occasional importation of goods intended to remain in the Community customs territory for a period of not more than three months has no economic effect when their value does not exceed ECU 4 000 ; whereas, under these conditions, there is good reason to : simplify the procedures for temporary importation with total relief from customs duties on the said goods ; Whereas experience has shown that it is also necessary to simplify the exchange of information on certain temporary importation authorizations, by increasing the value above which each Member State communicates to the Commission the list of goods for which it is authorizing temporary importation pursuant to Article 23 of the basic Regulation ; Whereas Council Regulation (EEC) No 2658/87 ('), as last amended by Regulation (EEC) No 20/89 (2), established, with effect from 1 January 1988, a combined nomenclature of goods replacing the nomenclature previously in force ; whereas it is necessary therefore to adapt the relevant terminology contained in the legislation on temporary importation arrangements ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1751 /84 is hereby amended as follows : 1 . Article 1 (2) (f) is replaced by the following : '(f) an indication of the combined nomenclature classi ­ fication of the goods ; For information purposes. Only the combined nomenclature heading need be given, unless an indication of the subheading is required to enable the authorization to be issued or for the proper conduct of the temporary inportation procedure ; 2. Article 2 (2) (f) is replaced by the following : '(f) an indication of the combined nomenclature classi ­ fication of the goods 3 . Article 28 is replaced by the following : 'Article 28 1 . The competent authorities shall grant the benefit of the arrangements when they consider, in view of the application for temporary importation drawn up in accordance with Article 2 (2) which is submitted by virtue of Article 23 of the basic Regulation, that it concerns a particular situation which has no economic effect. 2. The temporary importation of goods which are imported on an occasional basis , which remain in the Community customs territory for a period not exceeding three months, and whose value does not exceed ECU 4 000 shall be considered as one of the particular situations having no economic effect within the meaning of Article 23 of the basic Regulation . 3 . Each Member State shall communicate to the Commission a list of goods of a value exceeding ECU 4 000 in respect of which it has authorized temporary importation in application of Article 23 of the basic Regulation . The list shall contain the trade description of the said goods and in addition a reference to their classification in the combined nomenclature referred to in Article (2) (2) (f). It shall also contain a reference to the customs value of the goods and the use to which they will be put in the Member State in question. (*) OJ No L 376, 31 . 12. 1982, p. 1 . (2) OJ No L 155, 14. 6. 1985, p. 54. 3) OJ No L 171 , 29. 6 . 1984, p. 1 . (4) OJ No L 307, 12. 11 . 1988, p . 38 . 4 OJ No L 256, 7. 9 . 1987, p. 1 . ( «) OJ No L 4, 6 . 1 . 1989, p. 19 . 1 . 6 . 89 Official Journal of the European Communities No L 148/51 4. Communications as referred to in paragraph 3 shall be made on a form conforming to the specimen in Annex VIII . They shall reach the Commission by 15 March and 15 September each year in respect of authorizations issued during the previous half year. 5 . The Commission shall communicate each list to the other Member States. The lists shall be examined by the Committee referred to in Article 32 of the basic Regulation ; 4. Article 30 ( 1 ) is replaced by the following : ' 1 . Each Member State shall communicate to the Commission the list of goods in respect of which it has authorized temporary importation pursuant to Article 27 of the basic Regulation- This list shall contain the trade description of the goods and in addition a reference to their classification in the combined nomenclature referred to in Article (2) (2) (f). It shall also contain a reference to the customs value of the goods and the use to which they will be put in the Member State in question.' ; 5 . the text in box 9 of the information sheet INF 6 contained in Annex II is replaced by the following : '9 CN subheading' ; 6 . the heading 'NIMEXE code or tariff subheading' in Annexes VIII and X is replaced by the following : 'CN subheading'. Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 May 1989 . For the Commission Christiane SCRIVENER Member of the Commission